DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made as being unpatentable over Souri et al. [US 9,632,926] in view of Higgins et al. [US 2015/0143068].
Drawings
The drawings received on 6/19/2019 have been accepted by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Souri et al. [US 9,632,926] in view of Higgins et al. [US 2015/0143068].
Claim 1, Souri et al. discloses a memory device [Fig. 1], comprising: a group of memory cells [142]; and a memory controller [130], including: an age tracker circuit [memory unit picker 220, see col. 6, lines 39-50] configured to: track an actual age of the memory device from an initial memory write operation [Col. 6, lines 39-50  wherein the memory unit picker is aware of the memory unit’s wear level and wherein the memory unit’s wear level is determined based on the number of Program/Erase counts (P/E counts) and how these are used to classify the memory units, Col. 7, lines 39-64 and Col. 8, line 65 – Col. 9, line 5], and determine a device wear metric using a physical write count and total writes over an expected lifetime of the memory device [using program/erase count to determine the wear, Col. 7, lines 39-64], the physical write count representing an amount of data physically written to the memory cells accumulated over the tracked actual device age [P/E count]; a garbage collection (GC) controller configured to adjust an amount of memory space to be freed [Col. 2, line 17-28, Col. 4, line 15-57] and  by a GC operation on a portion of the group of the memory cells according to the estimated wear-indicated device age relative to the tracked actual device age [Col. 4, lines 40-58]. 
Souri et al. does not specifically teach estimating a wear-indicated device age of the memory device in accordance with the determined device wear metric.  Although Souri et al. teaches the tracking of the memory device’s wear level and P/E count, Souri et al. does not specifically tie these two metrics to the age of the memory device.

Claim 2, Souri et al. in view of Higgins et al. discloses the memory device of claim 1, wherein the GC controller is configured to generate a control signal to initiate a discretionary GC operation when there is free memory space in the device memory available for host write [Col. 4, lines 33-39; “blocks may be picked in a way that increases the amount of free space through the life of that data storage system 120 and promotes or guarantees that blocks stay within a range of P/E counts, which may maximize the data storage life of the non-volatile memory array 140”].
Claim 3, Souri et al. in view of Higgins et al. discloses the memory device of claim 1, wherein the device age tracker circuit is configured to: track a host write count representing an amount of data requested by a host to write to the memory cells; track a write amplification metric; and determine the physical write count using the tracked total host write count and the tracked write amplification [Col. 2, line 63- Col. 4, line 15].
Claim 4, Souri et al. in view of Higgins et al. discloses the memory device of claim 1, wherein the device age tracker circuit is configured to estimate the wear-indicated device age using the expected lifetime of the memory device and the 
Claim 5, Souri et al. in view of Higgins et al. discloses the memory device of claim 1, wherein the GC controller is configured to adjust the amount of memory space to be freed by a GC operation using a comparison of the estimated wear-indicated device age to the actual device age [block picking for garbage collection is performed based on information related to data age and wear leveling, Col. 4, lines 29-39].
Claim 6, Souri et al. in view of Higgins et al. discloses the memory device of claim 5, wherein the device age tracker circuit is configured to track the actual device age using an internal oscillator of the memory device or a real- time clock [Col. 4, lines 41-58].
Claim 7, Souri et al. in view of Higgins et al. discloses the memory device of claim 5, wherein the GC controller is configured to: increase the amount of memory space to be freed by a GC operation if the actual device age exceeds the wear-indicated device age by a specified margin; or withhold a GC operation or decrease the amount of memory space to be freed by a GC operation if the actual device age is less than the wear-indicated device age by a specified margin [classifying age based on age ranges and thresholds, Col. 6, lines 11-30].
Claim 8, Souri et al. in view of Higgins et al. discloses the memory device of claim 1, further comprising a single level cell (SLC) cache controller configured to adjust a size of an SLC cache, including a reallocation of a portion of the memory cells between the SLC cache and a multi-level cell (MLC) storage, according to the estimated wear-indicated device age relative to the tracked actual device age [Col. 3, lines 36-59].

Claim 10, Souri et al. in view of Higgins et al. discloses the memory device of claim 3, wherein the memory cells allocated as the MLC storage store three or more bits of data per memory cell [Col. 3, lines 36-59].
Claim 11, Souri et al. in view of Higgins et al. discloses the memory device of claim 1, wherein the workload tracker circuit is configured to determine the device wear metric and to estimate the wear-indicated device age continuously or periodically [using P/E count to determine age, Col. 7, lines 40-64].
Claim 12, Souri et al. in view of Higgins et al. discloses the memory device of claim 1, wherein the GC controller is configured to initiate a GC operation in response to a trigger event including at least one of: an actual device age exceeding an age threshold [using thresholds and ranges to classify the age of data and storage devices, Col. 6, lines 11-31]; an actual cumulative host write count exceeding a byte count threshold; or an actual cumulative physical write count exceeding a byte count threshold [Col. 6, lines 39-50].

Claim 14 is rejected using the same rationale as Claim 1. 
Claim 15 is rejected using the same rationale as Claim 7.
Claim 16 is rejected using the same rationale as Claim 8.
Claim 17 is rejected using the same rationale as Claim 9.
Claim 18 is rejected using the same rationale as Claim 3.
Claim 19 is rejected using the same rationale as Claim 4.
Claim 20 is rejected using the same rationale as Claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fitzpatrick et al. Data Storage System with Dynamic Erase Block Grouping Mechanism and Method of Operation Thereof. [US 2015/0043277] Discloses the use of wear level of a memory device as an indication of age [par. 0062].
Ryan et al. Adaptive Flash Tuning. [US 2016/0034206].  Discloses memory wear as an indication of memory age [par. 0035].
LIU et al. Capacity Aware Wear Leveling in Solid State Storage Devices [US 2018/0267705].  Discloses performing wear leveling operations based on the age of a memory device [see abstract].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/Primary Examiner, Art Unit 2133